Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 10/02/2020 has been reviewed.
Claims 1-17 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1)The claim(s) recite(s) “a Quantum Clustering Algorithm that partitions data records in different clusters such that the data in each cluster can be indexed efficiently, a Compressed Ternary Tree that replaces all conceivable indices for each cluster thereby solving the Unthinkable Query Problem for each cluster, and a Virtual Query Processor that converts traditional data base queries to raw Compressed Ternary Tree queries and appropriate filters.”. This is a system/machine claim.
(Step 2A1-Judicial Exception?)The limitation of “a Quantum Clustering Algorithm …a Compressed Ternary Tree … a Virtual Query Processor …”, as drafted, is a process that, under its 
(Step 2A2-Practical Application?)This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform “converts”. The processor in performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
(Step 2B-Inventive Concept?)The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention as recited in claim 1 is addressed to "a system" that can be interpreted as referring to lines of programming within a computer system, rather than referring to the system as a 
Accordingly, the claim recites no more than software, logic, or a data structure (i.e., an abstraction) and do not fall within any statutory category. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994). Significantly, "[a]bstract software code is an idea without physical embodiment." Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007).
As such, the claim is not limited to statutory subject matter and are therefore non-statutory.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “such that…efficiently…appropriate filters” in claim 1 are a relative terms which renders the claim indefinite. The terms “such that…efficiently…appropriate filters” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the term “such that” is a relative term, which renders the claim indefinite. Furthermore, the terms 
The terms “sufficiently good…not sufficiently good…” in claim 2 are a relative terms which renders the claim indefinite. The terms “sufficiently good…not sufficiently good..” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “sufficiently good…not sufficiently good…” does not provide a particular measure/scope/degree of how to ascertain a subject matter is sufficiently good or not good.
Claim 2 recites the limitation "the best matching quantum key”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-17 inherit the deficiencies of the claim 9 and are rejected by virtue of their dependencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As to claim 16, the claim appears to claim for a computer program while depending on method claims 2-15.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claims 16 and 17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 16 and 17 have not been further treated on the merits.
The claims 4-9 are objected to because they include reference characters “CTT”, which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20080059512 to Roitblat et al. (hereinafter “Roitblat”), Publication “Ternary Tree Optimalization for n-gram Indexing” to Daniel Robenek et al. (hereinafter “Robenek”), published 2014, and further in view of U.S. Patent Application Publication No. 20030110189 to Agrawal et al. (hereinafter “Agrawal”).
As to claim 1, Roitblat teaches a system for Partial Unstructured Information Processing, constituting storing, indexing, querying and retrieval of partially specified unstructured data, the system comprising (computer implemented method in a system comprising processor and non-transitory computer readable medium, par. 0026-0032): 

However, Roitblat does not explicitly teach a Compressed Ternary Tree that replaces all conceivable indices for each cluster thereby solving the Unthinkable Query Problem for each cluster as claimed.
Robenek teaches a Compressed Ternary Tree that replaces all conceivable indices for each cluster thereby solving the Unthinkable Query Problem for each cluster (Section 3, 3.2, 4, Tree compression and Ternary Tree on index data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roitblat with the teaching of Robenek because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Robenek would allow Roitblat to facilitate Efficient indexing and searching in huge amount of data (Robenek, Introduction).
However, the combination of Roiblat and Robenek does not explicitly teach a Virtual Query Processor that converts traditional data base queries to raw Compressed Ternary Tree queries and appropriate filters as claimed.
Agrawal teaches a Virtual Query Processor that converts traditional data base queries to raw Compressed Ternary Tree queries and appropriate filters (Fig. 2, par. 0007, 0011-0016, query transformation for querying ternary data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Roiblat and Robenek with the teaching of Agrawal because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Agrawal would .
Allowable Subject Matter
Claims 2-15 are allowed, pending the aforementioned 35 USC § 112 rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168